EXAMINER’S STATEMENT OF
REASONS FOR ALLOWANCE

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Currently claims 1-14 are active and pending with claims 1, 8, 14 as independent claims.  Claims 1-14 are allowed because no prior art has taught a control apparatus (claim 8) or a self-propelled endoscope apparatus (claim 1) or a controlling method (claim14) for the self-propelled endoscope.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENTSU RO whose telephone number is 703-913-5607 (private) or 571-272-2072 (office).  The examiner can normally be reached on M-Th from 8 to 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENTSU RO/Primary Examiner, Art Unit 2846                                                                                                                                                                                                        Thursday, February 11, 2021